Citation Nr: 0013319	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  99-00 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left knee, claimed as secondary to service-connected anterior 
cruciate tear, post traumatic arthritis, right knee.  

2.  Entitlement to an evaluation in excess of 20 percent for 
anterior cruciate tear, post traumatic arthritis, right knee.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel



INTRODUCTION

The veteran had active duty from December 1965 to July 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the veteran's claims on 
appeal.  The right knee impairment has been rated previously 
20 percent for old anterior cruciate tear and post-traumatic 
arthritis; the decision below rates each separately.  

The issue of entitlement to service connection for arthritis 
of the left knee is addressed in the remand portion of this 
decision.


FINDING OF FACT

Anterior cruciate tear, post traumatic arthritis, right knee, 
is manifested by pain on prolonged walking or climbing, no 
recurrent subluxation or lateral instability demonstrated 
clinically, and degenerative arthritis with minimal 
limitation of motion but without pain on motion.  


                                             CONCLUSIONS OF 
LAW    

1.  The schedular criteria for an evaluation in excess of 10 
percent for post traumatic arthritis, right knee, have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.56, 4.71a, Diagnostic Code 5010-5003-
5260,5261 (1999).

2.  The schedular criteria for an evaluation in excess of 10 
percent for anterior cruciate tear, right knee, have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-
4.14, 4.40-4.56, 4.71a, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSIONS


Service connection for chondromalacia patella, right, was 
granted in February 1970, and a noncompensable evaluation was 
assigned, effective July 1969.  The decision was based on 
service medical records that reported repeated treatment for 
twisting of the right knee, a private medical report from 
July 1969 that indicated narrowing of the joint space in the 
right knee, and a VA examination report that noted evidence 
of chondromalacia patella, with no limitation of motion of 
the knee.  In May 1982, the RO increased the evaluation to 10 
percent, effective February 1982, based on a VA examination 
report that documented the presence of very early 
osteoarthritis, no limitation of motion of the knee, and 
intermittent complaints of pain in the knee.  

The veteran underwent arthroscopic examination and 
debridement of the right knee in February 1984.  In June 
1984, the RO assigned a temporary 100 percent evaluation 
under 38 C.F.R. § 4.30 for convalescence following surgical 
treatment of a service-connected disability.  The 100 
evaluation was assigned effective February to April 1984, and 
a single 20 percent evaluation was assigned thereafter and 
has remained in effect to the present.  

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  

A December 1997 VA examination report noted that the veteran 
complained of bilateral knee pain.  He indicated that he was 
"especially aware of his pain after . . . walking or 
climbing at work," and complained that his knees were 
swollen, painful and warm at the end of the day.  He said 
that his knees would give away "on one or two occasions 
during the day," and lock "about once a day."  He denied 
missing any work due to his condition.  The examiner noted 
that the veteran's symptoms were constant with no flare-ups.  
He reported using a cane at home, but not at work.  The 
examiner found no evidence of any ankylosis, range of motion 
of the knee was from 0 to 120 degrees, and the anterior, 
cruciate and collateral ligaments were stable.  X-rays 
revealed severe degenerative disease of the knees.  The 
examiner's diagnosis was degenerative joint disease of knees.  

VA treatment records from September 1996 to 1997 noted 
continuing treatment for degenerative joint disease of the 
knees.

VA's General Counsel has determined that a claimant who has 
arthritis and instability of the knee may be rated separately 
under the diagnostic codes applicable to arthritis, as well 
as under DC 5257, and that evaluation of knee dysfunction 
under these codes would not amount to pyramiding under 38 
C.F.R. § 4.14.  However, it was noted that a separate rating 
must be based on additional disability.  See VAOPGCPREC 23-
97, July 1, 1997.  The opinions of VA's General Counsel are 
binding on the Board.

The veteran's post traumatic arthritis, right knee is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-
5003 which relates to arthritis.  Disabilities evaluated 
under DC 5010-5003 are to be rated on limitation of motion of 
the affected parts, as degenerative arthritis.  Under DC 
5003, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
Under DC 5260, a 20 percent evaluation is warranted for 
limitation of flexion to 30 degrees, and 10 percent 
evaluation is warranted for limitation of flexion to 45 
degrees.  Under DC 5261, a 20 percent evaluation is warranted 
for limitation of extension to 15 degrees, and a 10 percent 
evaluation is warranted for limitation of extension to 10 
degrees.  As the VA examinations shows, the limitation of 
motion of the veteran's knee would be noncompensable if 
evaluated under DCs 5260 and 5261, as extension was to 0 
degrees and flexion was to 120 degrees.  

The Board notes, however, that DC 5003 also requires that, 
where limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
warranted for each major joint.  Thus, in the present case, 
while the limitation of motion would be noncompensable if 
evaluated under DCs 5260 or 5261, such limitation of motion 
justifies a 10 percent evaluation under DC 5010-5003.  The 
complaints of pain in the knee, and the provisions of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 (1999), and DeLuca v. Brown, 
8 Vet. App. 202, 205-206 (1995), have been considered but the 
10 percent rating covers any pain he may have on use.  While 
the record shows that there is minimal limitation of motion 
and pain in the knee, there is no evidence of pain on motion 
of the knees leading to additional impairment or limitation 
of motion.  The preponderance of the evidence is against an 
evaluation in excess of 10 percent under DC 5010-5003-5260, 
5261 for post traumatic arthritis, right knee.  

Anterior cruciate tear of the right knee is evaluated under 
38 C.F.R. § 4.71a, DC 5257, a 30 percent evaluation is 
warranted for impairment of the knee with severe recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
is warranted for moderate recurrent subluxation or lateral 
instability, and a 10 percent evaluation is warranted when 
there is slight recurrent subluxation or lateral instability.  
No instability is demonstrated clinically at this time.  
However, in view of the veteran's complaints of giving away 
and locking of the knee on use, particularly when 
consideration is given to38 §§ C.F.R. 4.40 and 4.45 which 
pertain to functional impairment on use and pain on use,  the 
evidence warrants a 10 percent rating for the old cruciate 
tear.  Consequently the Board finds that the evidence 
supports a 10 percent evaluation under DC 5257.  The Board 
notes, however, that in view of the lack of any evidence of 
recurrent subluxation, and the VA examiner's findings that 
ligaments of the knee were stable, the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
anterior cruciate tear right knee, under DC 5257.


ORDER

A 10 percent evaluation, is warranted for post traumatic 
arthritis, right knee (DC 5010), but an evaluation in excess 
of 10 percent is denied.  

A 10 percent evaluation is warranted for anterior cruciate 
tear, right knee, (DC 5257) but an evaluation in excess of 10 
percent is denied.  



REMAND

The veteran contends that his left knee disorder is secondary 
to service-connected anterior cruciate tear, post traumatic 
arthritis, right knee.  The VA examiner, in December 1997, 
stated that "it is possible that [the veteran's] left knee 
was required to do some of the work in walking which the 
right knee would ordinarily have done."  The Board finds 
that the examiner's statement renders the veteran's claim 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  See Murphy v. Derwinski 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.  The examiner, however, did not explicitly state 
whether any current left knee disorder was secondary to the 
veteran's right knee disability.  Therefore, additional 
development is necessary:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of any left knee disorder that 
may be present.  The examiner is 
requested to offer an opinion concerning 
whether it is at least as likely as not 
that any left knee disorder is secondary 
to service-connected anterior cruciate 
tear, post traumatic arthritis, right 
knee.  The claims folder should be made 
available to the examiner for review 
before the examination.  

2.  Following completion of the requested 
development above, the agency of original 
jurisdiction should re-adjudicate the 
veteran's claim for entitlement to 
service connection for a left knee 
disorder. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the issue on 
appeal.




		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

